MEMORANDUM2
Debra Lynn Lowe appeals the district court’s judgment revoking her supervised release, and the resulting imposition of a nine-month sentence. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Lowe’s counsel has filed a brief stating that she finds no meritorious issues for review and a motion to withdraw as counsel of record. Lowe has not filed a pro se supplemental brief. We dismiss the appeal.
When Lowe completed her sentence upon revocation of supervised release, there ceased to be a case or controversy. See United States v. Palomba, 182 F.3d 1121, 1123 & n. 3 (9th Cir.1999) (stating *773that a defendant lacks standing to challenge a completed sentence in the absence of a challenge to the underlying conviction). We therefore lack Article III jurisdiction to review Lowe’s appeal. See Spencer v. Kemna, 523 U.S. 1, 8-17, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Palomba, 182 F.3d at 1123 & n. 3.3
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Counsel’s motion to withdraw as counsel of record is GRANTED.